JOHNSON, Judge.
The appellee brought this action against appellant alleging that appellant breached its contractual duty to defend appellee. Pursuant to a jury verdict, a final judgment in the amount of $40,000.00 plus costs was entered in favor of appellee, and this appeal follows.
Although set forth in five separate points on appeal, appellant contends, in effect, that appellee’s complaint should have been dismissed or a verdict should have been directed for appellant upon the grounds that appellant had no contractual duty to defend appellee and hence, if appellee had any cause of action at all against appellant, it was in tort, and the four year statute of limitations for tort claims had already expired by the time the present suit was filed. It is further alleged that there was an absence of proximate cause and that the jurors failed to follow the trial court’s instructions upon a certain matter.
With these contentions, we do not agree. We have carefully considered the oral argument by counsel, the record on appeal and the briefs submitted by the parties. Without recounting in detail the evidence adduced at the trial, we find in the record ample, competent evidence which is fully supportive of the jury’s verdict in this cause. The facts constituted a jury question which was resolved by the jury adversely to appellant, and this Court will not substitute its judgment for that of the trier of the facts.
The judgment appealed herein is accordingly affirmed.
SPECTOR, C. J., and WIGGINTON, J., concur.